DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2020 has been entered.
Status
1.	Claims 1-3, 5-10, 14-15, 18-21 and 24, filed as amended claims on 5 October 2016, were examined and rejected in an Office mailed on 29 January 2018.  Applicant responded on 29 May 2018, with a supplemental response on 8 June, cancelling claims 8 and 20-21.  Claims 1-3, 5-7, 9-10, 14-15, 18-19 and 24 were examined and rejected on 4 September 2018.  Applicant filed a response after final on 5 November 2018 where the amended claims were not entered in an advisory action mailed on 23 November 2018.  Applicant filed an RCE on 4 January 2019; claim 24 was cancelled.  Claims 1, 3, 5-7, 9-10, 14-15, and 18-19 were examined and rejected in an Office action mailed 30 December 2019.  Applicant responded on 29 April 2020 cancelling claims 3, 5-7 and adding claims 25-26.  Claims 1, 9-10, 14-15, 18-19, and 25-26 were examined and rejected in an Office action mailed on 5 August 2020.  Applicant replied after final on 2 October 2020; it was not entered in an advisory action mailed on 22 October 2020.  Applicant filed an RCE on 4 November 2020 and added claims 27-28.
Claims 1, 9-10, 14-15, 18-19, and 25-28 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Written description for the limitation “fused immediately” is found in the specification in part (1) of paragraph 0055.

Withdrawal of Objections and Rejections
3.	The objection to the specification is withdrawn in view of Applicant’s amendments.
4.	The rejection of claims 1, 9-10, 14-15, 18-19, and 25-26 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.

Claim Objections
5.	Claim 1 is objected to because of the following informality.
Claim 1 is objected to because it reads on a “nucleic acid” while it formerly read on an “expression construct.”  Although the scope is understandable, Applicant is requested to add a term such as “molecule” to emphasize that Applicant is claiming a discrete composition.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This rejection would be obviated if the limitation was amended to read “a p19 suppressor of silencing” since that does appear to have an accepted meaning in the art.  HcPro also appears to have an accepting meaning in the art as a suppressor of silencing.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 9-10, 18-19 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cañizares et al. (2006) Plant Biotech J 4:183-93 (“CeA”) as evidenced by the teachings of Sainsbury et al. (2009) Plant Biotech J 7:682-93 and in view of the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.  
The authors of the Cañizares et al. reference are M.C. Cañizares, L. Liu, Y. Perrin, E. Tsakiris and G. Lomonossoff; the authors of Sainsbury et al. (2009) are F. Sainsbury, E. Thuenemann and G. Lomonossoff.  All references have G. Lomonossoff as the corresponding author.
The rejection is modified from the rejection set forth in the Office action mailed 5 August 2020 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 4 November 2020.  Applicant’s arguments have been fully considered but are not persuasive.
N. benthamiana.
In Figure 1, Cañizares et al. discloses a construct in which nucleotides 1-160 of the CPMV UTR are attached to a sequence encoding GFP with the ATG beginning at residue 161.  Cañizares et al., Fig. 1. 
The UTR of CPMV RNA-2 is known to be a regulatory region that enhances expression of a transgene.  Sainsbury et al., p. 682 (cited in the Background section of the instant specification (p. 1).  As seen in the alignment below in the rejection under 35 USC 103, Sainsbury et al. discloses SEQ ID NO:1 as part of this CPMV UTR.  SEQ ID NO:1 is also the first 160 nucleotides of SEQ ID NO:4.  E.g., Spec., pp. 35-36.  Applicant admits that SEQ ID NO:4 is known in the prior art.  Id., p. 57 (citing to Sainsbury & Lomonossoff, Plant Physiol 148:1212-18 (2008) (also cited in Sainsbury et al., p. 682 as a prior publication).
Figure 1 does not mention any change from the wild-type sequence.  It is the position of the Office that Figure 1 reads on using the wild-type sequence in a construct.  Cañizares et al. thus discloses using nucleotides 1-160 of SEQ ID NO:1 in an expression construct operatively and directly linked to the heterologous protein GFP.  
Claim 1 now recites a property.  However, this property is inherent to the construct.  Failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349,51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.
Therefore Cañizares et al. anticipates claim 1 and claim 9.
Cañizares et al. also discloses the CPMV 3' UTR (p. 184) so claim 10 is anticipated.
Cañizares et al. discloses expression in progeny of a transformed plant (p. 187) and thus anticipates claims 18-19.
Cañizares et al. discloses a suppressor of silencing including HcPro (p. 187, 2nd col.) and thus anticipates claims 27-28.
Applicant’s Arguments 
Applicant argues against the rejection of record.  Response, pp. 9-10.  Applicant first interprets the rejection of record.  The Declaration of Mr. Lavoie (“Decl. Lavoie”), which is in the record, features in the argument.  
Applicant cites to MPEP § 2131 and argues that the rejection of record is legally incorrect.  Response, p. 8.  Applicant argues that Applicant has established by argument and the Lavoie Declaration that the sequence represented by Cañizares et al.’s Figure 1 is NOT nucleotides of SEQ ID NO:1.  Response, pp. 9-10.  Applicant’s argument is that Cañizares et al. created a NcoI restriction enzyme site so that actually the sequence represented in Cañizares et al.’s Figure 1 is not nucleotides 1-160 of SEQ ID NO:1 but differs from that sequence in nucleotide no. 160.  
Response to Applicant’s Arguments 
MPEP § 2131 requires that rejections under 35 USC 102 be based on a single reference, but allows introduction of additional references to explain the meaning of a term in the primary reference.  MPEP section§ 2131 & 2131.01(II).  Cañizares et al. does not define the sequence represented in Figure 1 in the legend of Figure 1 (p. 184) or in the discussion relative to Figure 1 (pp. 184-85).  The sequences taught by Sainsbury et al. and Sainsbury & Lomonossoff are used to illuminate the meaning the sequences represented by Figure 1.  
Applicant argues that 
To reject a claim as anticipated by a reference under 35 U.S.C. §102(a)(l), the reference disclosure must teach every element required by the claim under its broadest reasonable interpretation (MPEP 2131 ).  In not disclosed in Cañizares.

Response, p. 9 (emphasis in original).  The position of the Office is that the ‘broadest reasonable interpretation’ of Figure 1 includes the wild-type sequence.
Applicant’s argument is that the sequence represented by Figure 1 is NOT nucleotides 1-160 of SEQ ID NO:1.  To support this, Applicant brings in the Lavoie Decl.  Applicant explains that Figure 1 is NOT nucleotides 1-160 of SEQ ID NO:1 because Cañizares et al. uses an NcoI restriction site where nucleotide 160 of SEQ ID NO:1 was changed from a the wild-type “A” via a mutation to a “C.”  
In response, it is the position of the Office that the disclosure of Cañizares et al. is not limited to the exact construct used by Cañizares et al. – there is no technical reason why the wild-type sequence could not be used by an ordinary artisan.  Furthermore the wild-type sequence was known in the prior art.
In particular, blunt end ligations were well-known in the prior art.  E.g., Lohman et al. 2011 “DNA ligases” in Curr Protoc Mol Biol Chapter 3, Unit 3.14.  Admittedly blunt end ligations are less convenient than using an NcoI restriction enzyme site, but it is reasonable to interpret Cañizares et al.’s Figure 1 as including not only the embodiment used by Cañizares et al. but also an embodiment where the GFP open reading frame is attached by blunt-end ligation.  Such an embodiment would have nucleotides 1-160 of SEQ ID NO:1.
Furthermore, besides NcoI, the restriction enzyme NsiI also comprises a start codon in its recognition sequence, ATGCAT.  E.g., NsiI (2020) New England Biolabs (accessed 29 July 2020).  Therefore an expression vector could be constructed which still uses a convenient restriction enzyme site and also retains the wild-type nucleotides 1-160 of SEQ ID NO:1.
Therefore Applicant’s argument fails to persuade.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 9-10, 18-19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of the teachings of Sainsbury et al. (2009) Plant Biotech J 7:682-93 and in view of the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.
The authors of the CeA reference are M.C. Cañizares, L. Liu, Y. Perrin, E. Tsakiris and G. Lomonossoff; the authors of Sainsbury et al. (2009) are F. Sainsbury, E. Thuenemann and G. Lomonossoff.  All references have G. Lomonossoff as the corresponding author.
The rejection is modified from the rejection set forth in the Office action mailed 5 August 2020 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 4 November 2020.  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 reads on a nucleic acid [construct] where a first portion is directly and operatively linked to a coding sequence for a heterologous protein where the identified sequences for the first portion of this nucleic acid are nucleotides 1-160 of SEQ ID NO:1, or a G115A variant thereof.  Claim 1 also recites a property of the claimed nucleic acid that using the recited ‘first portion’ to control transient expression increases the yield of the protein over using SEQ ID NO:4 in N. benthamiana.

The UTR of CPMV RNA-2 is known to be a regulatory region that enhances expression of a transgene.  Sainsbury et al., p. 682 (cited in the Background section of the instant specification (p. 1).  As seen in the alignment below, Sainsbury et al. teaches SEQ ID NO:1 as part of this CPMV UTR.  SEQ ID NO:1 is also the first 160 nucleotides of SEQ ID NO:4.  E.g., Spec., pp. 35-36.  Applicant admits that SEQ ID NO:4 is known in the prior art.  Id., p. 57 (citing to Sainsbury & Lomonossoff, Plant Physiol 148:1212-18 (2008) (also cited in Sainsbury et al., p. 682 as a prior publication).
Figure 1 makes no mention of any change from the wild-type sequence.  It is the position of the Office that Figure 1 graphically teaches using the wild-type sequence.  Cañizares et al. thus teaches using nucleotides 1-160 of SEQ ID NO:1 in an expression construct operatively and directly linked to a heterologous protein, GFP.  
Applicant emphasizes that the construct used by Cañizares et al. modified nucleotide #160 to a C in order to create a NcoI site.  Cañizares et al., p. 191 and Decl. Lavoie.
There is no evidence, however, that the NcoI site is an essential feature of the construct taught by Cañizares et al.  An ordinary artisan is aware of many methods to join two nucleic acid molecules.  
For example, blunt end ligations are well-known in the art.  E.g., Lohman et al. 2011 “DNA ligases” in Curr Protoc Mol Biol Chapter 3, Unit 3.14.  Admittedly blunt end ligations are less convenient than using an NcoI restriction enzyme site, but it is reasonable to interpret Cañizares et al.’s Figure 1 as including not only the embodiment used by Cañizares et al. but also an embodiment where the GFP open reading frame is attached by blunt end ligation.  Such an embodiment would have nucleotides 1-160 of SEQ ID NO:1.
Furthermore, besides NcoI, the restriction enzyme NsiI also comprises a start codon in its recognition sequence, ATGCAT.  E.g., NsiI (2020) New England Biolabs (accessed 29 July 2020). Therefore an expression vector could be constructed which 
Therefore, in assembling a construct using the wild-type sequence of nucleotides 1-160 of SEQ ID NO:1, an ordinary artisan would have a reasonable expectation of success.  
Claim 1 also recites a required property of the nucleic acid molecule in the last four lines.  
In 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best., pp. 195 USPQ 433-34.  
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that the claimed nucleic acid exhibits the property recited in claim 1 and thus is indistinguishable from the composition made obvious by the prior art.  According to the teachings of Applicant's specification, the property flows from creating a nucleic acid using the wild-type nucleotides 1-160 of SEQ ID NO:1.  Therefore, under the holding of In re Kubin, merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition.
N. benthamiana.  Applicant confirms this approach:  “Applicant submits that the comparative statement is included in claim 1 as a test to establish the scope of the claim and is not included as a structural limitation.”  Response, p. 7.
Therefore claim 1 is obvious.
Cañizares et al. teaches its use in plants (e.g. title) and thus claim 9 is obvious.
Cañizares et al. also teaches using the CPMV 3' UTR (id., p. 184) so claim 10 is obvious.
Cañizares et al. teaches expression in progeny of a transformed plant (id., p. 187) and thus claims 18-19 are obvious.
Cañizares et al. teaches supplying a suppressor of silencing (p. 187, bottom of 1st col.), and thus claim 26 is obvious.  One example taught by Cañizares et al. for a suppressor of silencing is HcPro (id., middle of 2nd col.) and thus claim 27 is obvious.

Applicant’s Arguments 
Applicant argues against the rejection of record.  Response, pp. 10-16.  First, Applicant reviews the rejection of record.  Id., pp. 10-11.  Applicant points to the claim amendments to claim 1.  Id., p. 11.
The crux of Applicant’s argument is that the teachings of Cañizares et al. are limited to the embodiment used by Cañizares et al. in its working example.  E.g. Cañizares et al., p. 191.  Thus, rather than using the wild-type sequence of SEQ ID NO:1, Cañizares et al. modified the “A” residue at position 160 to a “C” to create an NcoI site; Applicant refers to this as an “A>C mutation.”  E.g. Response, p. 12.
Applicant alleges that by using the wild-type sequence for SEQ ID NO:1, surprising results were obtained relative to the sequence used by Cañizares et al. in its working example.  Id., p. 11.  For example, Applicant states that “[e]xaminer does not appear to have appreciated the operational significance of the nucleic acid at the 160 position of SEQ ID NO: 1.”  Id., p. 23-24.
Id., p. 12.
Applicant then provide extensive discussion of the comparative results obtained by the constructs used in the Cañizares et al. experiments.  Id., pp. 12-13.
Applicant argues that “a finding of obviousness by modification of a prior art reference must be based on a reasonable expectation of success or a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention.”  Id., p. 14 (citing to MPEP § 2143).
Applicant argues that Cañizares et al. teaches away from the claimed invention.  Id., p. 14.  Applicant emphasizes, in bold, that Cañizares et al. did not teach that the shortest CPMV construct in Figure 1 was better than the other two.  Id.  Applicant cites to the Sainsbury & Lomonossoff 2008 and Sainsbury 2009 publications using the longer constructs.  Id., pp. 14-15.  Applicant argues there was there was no motivation for one of ordinary skill in the art to use nucleotides 1-160 of SEQ ID NO:1 and in particular nucleotide 160 as an A.  Id., p. 15.
Response to Applicant’s Arguments 
A key question is the scope of the teachings of Figure 1.  Applicant’s position is that, in spite of the lack of sequence information in Figure 1, its teaching is necessarily limited to the exact sequence of the construct used, according to Lavoie, in the experiments behind Figure 1.  Decl. Lavoie, p. 2.  In response to this argument, it is the position of the Office that Cañizares et al.’s Figure 1 is not limited to the working example and also teaches using the wild-type sequence.
Applicant is only claiming the wild-type sequence, in other words the A is the naturally-occurring residue at position 160.  In and of itself, it is obvious to use the wild-type sequence.
There is no technical requirement in the art that necessitated the A>C change used by Cañizares et al. to create an NcoI site.  The ease-of-use of an NcoI site is indisputable (e.g. Amann & Brosius (1985) Gene 40(2–3):183-90), but it is not essential.

Applicant added a limitation directed at a property of using nucleotides 1-160 SEQ ID NO:1.  The property requires a particular use, transient expression, in a particular plant.  The composition claimed in claim 1, however, has a broader use than that.  For example, claim 19 reads on a stably transformed construct, not just transient expression and also reads on any type of plant, not just N. benthamiana.  
Additionally, as argued above, reciting a property of a composition that is otherwise obvious to make does not impart patentability.
As discussed above, the Federal Circuit addressed this issue in 2009.  The Federal Circuit held that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
The MPEP confirms this.  MPEP § 2112 (v) and § 2112.01.
The position of the Office is that Figure 1 teaches using the wild-type sequence for enhancing expression, e.g., SEQ ID NO:1.  Additionally, it would have been obvious to use the wild-type sequence even in view of the exact sequence used by Cañizares et al. which made an A>C mutation to create an NcoI site.  Reciting a heretofore unknown property of this sequence does not change the analysis or confer patentability.
Elsewhere in Applicant’s argument, Applicant devotes considerable effort to showing that Cañizares et al. teaches away from using the wild-type sequence.  For example, Applicant states that “Cañizares [et al. reports] no significant difference between any of the 5'3 '-GFP, 1-GFP and 2-GFP constructs when transiently expressed or when stably expressed in transgenic plants.”  Response, p. 12, last full paragraph.  All three are equivalent.  How does this constitute teaching away?  

Applicant points to p. 187, col. 2, ll. 8-12.  Response, p. 12 (citing to Cañizares et al.).  However, Cañizares et al. teaches that these results were obtained where the expression cassette was transformed into the genome and further required the presence of full-length RNA-2.  Cañizares et al., p. 187, col. 2, l. 4.  Continuing to read past the section cited by Applicant, Cañizares et al. concludes that “the results strongly suggest that enhanced GFP expression requires replication of the transgene-derived mRNA, which can only occur when both RNA-1 and a suppressor of silencing are present simultaneously.”  Cañizares et al., p. 187, ll. 28-32.  
Thus the results cited by Applicant began with transformed transgenic plants which is at odds with the ‘transient expression’ limitation now in claim 1.  Additionally, it requires an additional elements not required by the claim 1.  
Additionally, in reviewing the transgenic plants, Cañizares et al. teaches that the SEQ ID NO:1 construct was the only one that displayed a background fluorescence (p. 187, col. 1, end of 1st partial para.), suggesting that is better than the other two.
Therefore Applicant’s argument fails to persuade.

9.	Claims 14-15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of D'Aoust et al., WO2009/076778 A 1, published 25 June 2009 in view of the teachings of Sainsbury et al. (2009) Plant Biotech J 7:682-93 and in view of the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.
As seen above, claims 1 and 9 are anticipated by or obvious over the primary reference of Cañizares et al.  
Cañizares et al., however, does not teach using the CPMV UTR for expressing a specific viral protein such as an H1 hemagglutinin protein.  D'Aoust et al. teaches driving expression of an H1 hemagglutinin protein (p. 7, & para. 0152) using expression system based on CPMV. D'Aoust et al., para. 0152.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the CPMV-derived expression 
Applicant’s Arguments & Response
Applicant does not present a separate argument for this 103 rejection
Applicant’s position / argument fails to persuade.

GQ497234	
LOCUS       GQ497234               10003 bp    RNA     circular SYN 08-SEP-2009
DEFINITION  Binary vector pEAQ-HT, complete sequence.
ACCESSION   GQ497234
VERSION     GQ497234.1
KEYWORDS    .
SOURCE      Binary vector pEAQ-HT
  ORGANISM  Binary vector pEAQ-HT
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 10003)
  AUTHORS   Sainsbury,F., Thuenemann,E.C. and Lomonossoff,G.P.
  TITLE     pEAQ: versatile expression vectors for easy and quick transient
            expression of heterologous proteins in plants
  JOURNAL   Plant Biotechnol. J. 7 (7), 682-693 (2009)
   PUBMED   19627561
REFERENCE   2  (bases 1 to 10003)
  AUTHORS   Sainsbury,F., Thuenemann,E.C. and Lomonossoff,G.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (20-AUG-2009) Biological Chemistry, John Innes Centre,
            Colney Lane, Norwich, Norfolk NR4 7UH, UK
FEATURES             Location/Qualifiers
     source          1..10003
                     /organism="Binary vector pEAQ-HT"
                     /mol_type="other RNA"
                     /db_xref="taxon:667714"
     misc_feature    complement(1..162)
                     /note="RB; right border"
     regulatory      complement(469..783)
                     /regulatory_class="promoter"
                     /note="35S promoter from Cauliflower Mosaic Virus (CaMV)"
     5'UTR           784..1294
                     /note="modified 5'UTR of Cowpea Mosaic Virus (CPMV) RNA-2"
     misc_feature    1304..1321
                     /note="histidine tag"
     misc_feature    1328..1345
                     /note="histidine tag"
     3'UTR           1359..1542
                     /note="from of Cowpea Mosaic Virus (CPMV) RNA-2"
     regulatory      1596..1848
                     /regulatory_class="terminator"
                     /note="NosT; nopaline synthase terminator"
     regulatory      1911..2310
                     /regulatory_class="promoter"
                     /note="35S promoter from Cauliflower Mosaic Virus (CaMV)"
     CDS             2364..2882
                     /note="from Tomato Bushy Stunt Virus (TBSV)"
                     /codon_start=1
                     /transl_table=11
                     /product="P19 suppressor of gene silencing"
                     /protein_id="ACV49938.1"
                     /translation="MERAIQGNDAREQANSERWDGGSGGTTSPFKLPDESPSWTEWRL
                     HNDETNSNQDNPLGFKESWGFGKVVFKRYLRYDRTEASLHRVLGSWTGDSVNYAASRF
                     FGFDQIGCTYSIRFRGVSITVSGGSRTLQHLCEMAIRSKQELLQLAPIEVESNVSRGC

     regulatory      2889..3588
                     /regulatory_class="terminator"
                     /note="35S terminator from Cauliflower Mosaic Virus
                     (CaMV)"
     CDS             3925..4719
                     /note="NPTII; kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="neomycin phosphotransferase II"
                     /protein_id="ACV49939.1"
                     /translation="MIEQDGLHAGSPAAWVERLFGYDWAQQTIGCSDAAVFRLSAQGR
                     PVLFVKTDLSGALNELQDEAARLSWLATTGVPCAAVLDVVTEAGRDWLLLGEVPGQDL
                     LSSHLAPAEKVSIMADAMRRLHTLDPATCPFDHQAKHRIERARTRMEAGLVDQDDLDE
                     EHQGLAPAELFARLKARMPDGDDLVVTHGDACLPNIMVENGRFSGFIDCGRLGVADRY
                     QDIALATRDIAEELGGEWADRFLVLYGIAAPDSQRIAFYRLLDEFF"
     misc_feature    complement(5401..5548)
                     /note="LB; left border"
     rep_origin      complement(5853..6470)
                     /note="oriV; origin of replication from pRK2"
     gene            complement(6525..8006)
                     /gene="trfA"
     CDS             complement(6568..7716)
                     /gene="trfA"
                     /codon_start=1
                     /transl_table=11
                     /product="TrfA"
                     /protein_id="ACV49940.1"
                     /translation="MNRTFDRKAYRQELIDAGFSAEDAETIASRTVMRAPRETFQSVG
                     SMVQQATAKIERDSVQLAPPALPAPSAAVERSRRLEQEAAGLAKSMTIDTRGTMTTKK
                     RKTAGEDLAKQVSEAKQAALLKHTKQQIKEMQLSLFDIAPWPDTMRAMPNDTARSALF
                     TTRNKKIPREALQNKVIFHVNKDVKITYTGVELRADDDELVWQQVLEYAKRTPIGEPI
                     TFTFYELCQDLGWSINGRYYTKAEECLSRLQATAMGFTSDRVGHLESVSLLHRFRVLD
                     RGKKTSRCQVLIDEEIVVLFAGDHYTKFIWEKYRKLSPTARRMFDYFSSHREPYPLKL
                     ETFRLMCGSDSTRVKKWREQVGEACEELRGSGLVEHAWVNDDLVHCKR"
     CDS             complement(8015..8809)
                     /note="NPTIII; kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="neomycin phosphotransferase III"
                     /protein_id="ACV49941.1"
                     /translation="MAKMRISPELKKLIEKYRCVKDTEGMSPAKVYKLVGENENLYLK
                     MTDSRYKGTTYDVEREKDMMLWLEGKLPVPKVLHFERHDGWSNLLMSEADGVLCSEEY
                     EDEQSPEKIIELYAECIRLFHSIDISDCPYTNSLDSRLAELDYLLNNDLADVDCENWE
                     EDTPFKDPRELYDFLKTEKPEEELVFSHGDLGDSNIFVKDGKVSGFIDLGRSGRADKW
                     YDIAFCVRSIREDIGEEQYVELFFDLLGIKPDWEKIKYYILLDELF"
     rep_origin      9333..9922
                     /note="ColEI; origin of replication from pBR322"

  Query Match             100.0%;  Score 160;  DB 137;  Length 10003;
  Best Local Similarity   100.0%;  
  Matches  160;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TATTAAAATCTTAATAGGTTTTGATAAAAGCGAACGTGGGGAAACCCGAACCAAACCTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        784 TATTAAAATCTTAATAGGTTTTGATAAAAGCGAACGTGGGGAAACCCGAACCAAACCTTC 843

Qy         61 TTCTAAACTCTCTCTCATCTCTCTTAAAGCAAACTTCTCTCTTGTCTTTCTTGCGTGAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        844 TTCTAAACTCTCTCTCATCTCTCTTAAAGCAAACTTCTCTCTTGTCTTTCTTGCGTGAGC 903

Qy        121 GATCTTCAACGTTGTCAGATCGTGCTTCGGCACCAGTACA 160
              ||||||||||||||||||||||||||||||||||||||||
Db        904 GATCTTCAACGTTGTCAGATCGTGCTTCGGCACCAGTACA 943




Conclusion
10.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663